               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

JEFFREY THOMAS LAWSON,                 )
    Plaintiff,                         )
                                       )         Civil Action No. 7:18cv00650
v.                                     )
                                       )         MEMORANDUM OPINION
MAJOR PARKS, et al.,                   )         By: Hon. Pamela Meade Sargent
     Defendants.                       )         United States Magistrate Judge



      Plaintiff, Jeffrey Thomas Lawson, (“Lawson”), is a Virginia Department of
Corrections, (“VDOC”), inmate housed at Pocahontas State Correctional Center,
(“Pocahontas”). Lawson has filed this civil rights action pursuant to 42 U.S.C. §
1983, against Southwest Virginia Regional Jail Authority, (“Jail”), employees Major
Parks, Captain Hayes, Sgt. Haley, Sgt. Rhymer and Lt. Templeton, alleging that his
constitutional rights were violated when he was placed in the Jail’s special housing
unit for 11 days and by the defendants’ failure to protect him from harm. (Docket
Item No. 16.) This case is before the court on the defendants’ Motion To Dismiss
And Memorandum In Support, (Docket Item No. 23) (“Motion”).


                                     I. Facts


      In his second Amended Complaint, (Docket Item No. 16) (“Amended
Complaint”), Lawson alleged that the defendants violated his rights by allowing
general population inmates to have access to him while he was housed in protective
custody. Lawson alleged that the defendants allowed general population inmates
who had threatened him to open his cell door when they delivered his meals. He also


                                           -1-
alleged that these general population inmates were allowed out of their cells while
he was out of his cell during recreation. He further alleged that Sgt. Rhymer violated
his rights by putting him in the special housing unit for 11 days without placing a
disciplinary charge against him. He alleged that, while in special housing, he did
not receive “hygiene,” phone privileges or paper and envelopes. Lawson seeks only
monetary damages.


      Lawson alleged that he was arrested on September 11, 2018, and held at the
Jail’s Duffield, Virginia, facility in the 4-B Pod. He alleged that inmate Mike Turner
told him that another inmate, Johnny S. Hobbs, had said that, if Turner would
“smash” Lawson, he would give Turner a pack of cigarettes. Lawson said he and
other inmates were taken to a classroom in the A Pod during a shakedown of the 4-
B Pod on September 17, 2018. While there, he said, inmate Matt Howard told Turner
that Hobbs had said to “smash” Lawson because Lawson had attempted to rape
Hobbs’s former girlfriend at knifepoint. Lawson alleged that Turner turned around
and began calling him names and saying he was going to “smash” Lawson. Lawson
said that he kicked off his shower shoes and had picked up a desk to defend himself
when an officer came into the room and charged him with two disciplinary offenses
for inciting a fight and having a weapon.


      At his September 22, 2018, disciplinary hearing, Lawson said, he told Sgt.
Rhymer that he was not trying to fight Turner but, rather, trying to defend himself.
Lawson alleged that Sgt. Rhymer dismissed the inciting a fight charge, but found
him guilty of the weapons charge. He said that Sgt. Rhymer imposed seven days
confinement in special housing. Lawson alleged that he was released from special
housing to the 5-B Pod on September 25, 2018. Once in the 5-B Pod, he said, he got
into an argument with other inmates over the earlier incident with Turner. He said
                                         -2-
he pushed the intercom button and told Officer Light that he could not be housed in
the 5-B Pod. Lawson alleged that he was told that the only place they could move
him was to the top tier of the 6-B Pod, which was protective custody. He said that
he “signed the protective custody paper” and was placed in cell 40 in the 6-B Pod.


      Lawson alleged that, on October 3 or 4, 2018, the inmates in cells 40 through
45 of the 6-B Pod were taken to a classroom while their cells were searched. While
he was in the classroom, Lawson said, inmate Jimmy Wayne Peters told him that the
lieutenant of the AB Building had said for Lawson to go on administrative
segregation until he could find out what was going on with Hobbs. Peters told
Lawson that Hobbs had told inmate Lewis Wesley Hickman III, who was housed in
the 6-B Pod in cell 16, to “smash” Lawson. Lawson said that when he returned to
his cell, he told Sgt. Haley that he needed to go on administrative segregation
because Hobbs had placed a “smash hit” on him. Lawson alleged that Sgt. Haley
told him that no other inmates could get to him in the 6-B Pod. He said that he told
Sgt. Haley that the 6-B Pod had general population inmates on the bottom tier.
Lawson alleged that Sgt. Haley told him “he would make a call and get back” to
him, so he went to his cell and packed up his property and told his cellmate what
was happening. He said that Sgt. Haley never followed up with him, so he stayed in
his 6-B cell.


      Lawson alleged that he was transported to court on October 9, 2018, when
inmate Cody Long told him that Hobbs had paid him three “caps” of tobacco to
“smash” him. Lawson said that Long gave him a note from Hobbs, which stated:
“Thomas bro leave Bree alone we are working things out if I [hear] of you e-mailing
her or calling her I’m going to have you touched.” He said that Long said, “if I
wanted to smash you I can but I’m not.” Lawson said that, when he returned to the
                                        -3-
Jail, he showed the note from Hobbs to his cellmate, Josh Roberts, and to Peters.
Lawson alleged that Peters told him that Hickman wanted Lawson’s booking
number and pin number to check Lawson’s e-mails.


      Lawson alleged that, later than same month, Hickman came to him and told
him to sign out of protective custody because he believed that Hobbs was just mad
and saying things about Lawson that were not true. Lawson said that he signed out
of protective custody on October 18, 2018. Lawson said that, on October 19, 2018,
Hickman came to him and told him to leave the 6-B Pod or Hickman was going to
“pop his door and smash” him. Lawson said he signed back into protective custody
that day and was moved to the top tier of the 5-B Pod. Lawson alleged that he told
Lt. Templeton that he would not move to the 5-B Pod because general population
inmates were housed on its bottom tier. He said he asked to speak with Captain
Hayes or Major Parks.


      Lawson said that Lt. Templeton came back later that day and told him that he
had to move to the top tier of 5-B and that all general population inmates in 5-B
would be locked down when protective custody inmates were out of their cells.
Lawson said that this was not true because general population inmates from the
bottom tier served trays to the top tier protective custody inmates. He said that
general population inmates were allowed out of their cells when protective custody
inmates were out of their cells for recreation or pill pass. He also said that general
population and protective custody inmates were transported together to court.


      Lawson alleged that in October 2018 general population inmate Steven Junior
Mullins was serving trays to protective custody inmates when he told Joe Harvel,
one of Lawson’s five cellmates, that Hobbs would pay him “some caps of tobacco”
                                         -4-
if he would put Lawson out of the cell. Lawson said that he told Sgt. Rhymer about
this threat, but Sgt. Rhymer said he would not move him. When Lawson told him
that he could not return to his cell because of this threat, Rhymer said he would put
him in “max.” Lawson said that, when he told Rhymer that he could not do that,
Rhymer told him that he was going to charge him with a disciplinary offense for
refusing to lock down. He said that he told Rhymer that he was not refusing to lock
down. He said that Rhymer then told him that he was going to move him to special
housing until he spoke to Capt. Hayes and Major Parks about the situation. When
he arrived in special housing, Lawson said, he wrote two paper request forms, one
to Capt. Hayes and one to Major Parks, telling them that he had been moved to
special housing because of Hobbs’s threats against him. Lawson said that he was
moved back to the top tier of 5-B on October 29, 2018, with general population still
on the bottom tier.


      Lawson’s Amended Complaint contains no allegation of any threats toward
Lawson by any inmates other than Hobbs and Turner. The Amended Complaint, on
its face, states that Hobbs was housed in the 2-A Pod and, therefore, was never
housed in the same pod as Lawson. The Amended Complaint contains no allegation
that Turner was housed in the same pod as Lawson after September 17, 2018 – the
date Lawson said Turner threatened him.


                                     II. Analysis


      The defendants have moved for dismissal of Lawson’s claims against them
for failing to state claims upon which relief may be granted. In considering a motion
to dismiss, all well-pleaded factual allegations contained in a complaint are to be
taken as true and viewed in the light most favorable to the plaintiff. See Mylan Labs.,
                                          -5-
Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). Furthermore, the allegations in a
pro se complaint should be liberally construed. See Hughes v. Rowe, 449 U.S. 5, 9-
10 (1980). Nevertheless, the complaint must contain “more than labels and
conclusions” or a “formulaic recitation of the elements of a cause of action,” and it
must allege facts specific enough to raise a right to relief above the speculative level.
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).


      Lawson’s Amended Complaint attempts to allege two claims against the
defendants based on violation of his Eighth Amendment right to be free from cruel
and unusual punishment:


      1.     A claim based on failure to protect Lawson; and
      2.     A claim based on being placed in special housing without facing a
             disciplinary charge.


Based on the court’s review of Lawson’s Amended Complaint, the court will grant
the defendants’ Motion and dismiss Lawson’s claims against them.


      The Eighth Amendment to the U.S. Constitution protects prison inmates from
inhumane treatment and conditions while imprisoned. See Williams v. Benjamin, 77
F.3d 756, 761 (4th Cir. 1996). The Eighth Amendment also requires prison officials
to take reasonable measures to guarantee the safety of inmates. See Farmer v.
Brennan, 511 U.S. 825, 832 (1994); Hudson v. Palmer, 468 U.S. 517, 526-27
(1984). It imposes a duty on prison officials “to protect prisoners from violence at
the hands of other prisoners.” Farmer, 511 U.S. at 833 (citation omitted). Prison
officials violate an inmate’s Eighth Amendment right to be free from physical harm
inflicted by other inmates when prison officials are deliberately indifferent to
                                           -6-
“specific known risks of such harm.” Pressly v. Huto, 816 F.2d 977, 979 (4th Cir.
1987) (citing Davis v. Zahradnick, 600 F.2d 458, 460 (4th Cir. 1979)). To establish
that prison officials are liable under § 1983 for failure to protect an inmate from
violence at the hands of other inmates, a plaintiff must show: (1) “serious or
significant physical or emotional injury … or … a substantial risk of such serious
harm,” De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003), and (2) that the
prison officials had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834
(internal quotation marks omitted); see Odom v. S.C. Dep’t of Corrs., 349 F.3d 765,
770 (4th Cir. 2003). As to the first prong, “[o]nly extreme deprivations are adequate
to satisfy the objective component of an Eighth Amendment claim regarding
conditions of confinement.” De’Lonta, 330 F.3d at 634. As to the second prong, the
requisite state of mind is one of “deliberate indifference” to the inmate’s health or
safety. Farmer, 511 U.S. at 834.


      A prison official is deliberately indifferent if he knows of an excessive risk to
inmate health or safety and disregards or fails to respond to that risk. See Farmer,
511 U.S. at 844-45. Therefore, liability under this standard requires two showings.
First, the evidence must show that the prison official subjectively recognized a
substantial risk of harm. It is not sufficient that the official should have recognized
it; he must actually have perceived that risk. See Rich v. Bruce, 129 F.3d 336, 340
n.2 (4th Cir. 1997). Second, the evidence must show that the prison official
subjectively recognized that his actions were “inappropriate in light of that risk.”
Rich, 129 F.3d at 340 n.2. It is insufficient that the official should have recognized
that his actions were inappropriate; the official actually must have recognized that
his actions were insufficient. See Brown v. Harris, 240 F.3d 383, 390-91 (4th Cir.
2001).


                                          -7-
      To prevail against a defendant on a § 1983 claim, a plaintiff also must show
that the defendant acted personally in the deprivation of the plaintiff’s rights. See
Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017) (citing Vinnedge v. Gibbs, 550
F.2d 926, 928 (4th Cir. 1977)). The doctrine of respondeat superior has no application
to § 1983 claims. See Vinnedge, 550 F.2d at 928.


      Taking the facts as alleged in the Amended Complaint as true, and liberally
construing them, I find that Lawson has failed to state a claim for failure to protect
against any defendant. First, Lawson has not alleged any facts to show that he has
suffered any physical or emotional injury. While Lawson alleged that inmate Hobbs
had threatened him and attempted to bribe other inmates to harm him, Lawson has
not alleged that these threats have caused him any physical or emotional injury. He
has not alleged that anyone has physically harmed him, and he has not alleged that
he has suffered any emotional harm or mental distress as a result of these threats.
Furthermore, Lawson has not alleged sufficient facts to demonstrate a substantial
risk of injury. Lawson has not alleged that he had any direct exposure to Hobbs
while housed at the Jail. He also has not alleged that any of the inmates who Hobbs
attempted to bribe, other than Turner, posed any danger to him on any occasion. To
the contrary, the facts alleged by Lawson show that, on several occasions, these
inmates actually warned Lawson of Hobbs’s threats.


      Second, Lawson has not alleged facts showing that any of the defendants were
deliberately indifferent to any risk posed to him. To the contrary, the facts alleged
by Lawson show that each defendant who he informed of the threats against him
took action to protect him. Lawson alleged that, when he informed Sgt. Rhymer at
his disciplinary hearing that he was trying to protect himself from Turner by picking
up a desk, he was moved from the 4-B Pod to the 5-B Pod. Lawson alleged that,
                                         -8-
when he got into an argument with inmates in the 5-B Pod over the prior incident
with Turner, he was moved from the 5-B Pod to protective custody in the 6-B Pod.
Lawson alleged that, after he signed out of protective custody and received further
threats, he was given the option of returning to protective custody in the 5-B Pod.
Lawson further alleged that, when he refused to return to protective custody in the
5-B Pod because he feared exposure to general population inmates, he was placed
by Sgt. Rhymer in special housing. Lawson alleged that he was released from special
housing after 11 days and returned to the top tier of the 5-B Pod with general
population inmates on the bottom tier. Nonetheless, Lawson has not alleged that
Hobbs, Turner or any of the inmates that Hobbs had attempted to bribe to harm him
were housed on the bottom tier of the 5-B Pod after his return to the pod.


       I also find that Lawson’s Amended Complaint fails to state a claim for
violation of his Eighth Amendment rights based on being placed in special housing
for 11 days.1 In particular, the Fourth Circuit has held that confinement in restrictive
high-security segregation housing, alone, does not constitute cruel and unusual
punishment. See In re Long Term Admin. Segregation, etc., 174 F.3d 464, 471 (4th
Cir. 1999).




       1
          While the defendants have interpreted this claim as an alleged due process violation,
Lawson’s Amended Complaint does not even contain the words “due process.” Lawson did not
mention due process until he responded to the defendants’ due process argument. Instead,
Lawson’s Amended Complaint stated that being placed in segregation violated his constitutional
right to be free from cruel and unusual punishment. Even if the court were to construe this as a due
process claim, it would fail because prison conditions that do not impose atypical and significant
hardship on a prisoner in relation to the ordinary incidents of prison life are not constitutionally
protected interests under the Due Process Clause. See Sandin v. Conner, 515 U.S. 472, 484 (1995)
(holding that disciplinary segregation did not present the type of atypical, significant deprivation
in which a state might create a liberty interest).
                                                -9-
      Based on my finding that no constitutional violation has been alleged in the
Amended Complaint against the defendants, I further find that the defendants are
protected from liability in this case by the doctrine of qualified immunity. See Hope
v. Pelzer, 536 U.S. 730, 736 (2002) (“The threshold inquiry a court must undertake
in a qualified immunity analysis is whether plaintiff’s allegations, if true, establish a
constitutional violation.”) Furthermore, “[u]nless the plaintiff’s allegations state a
claim of violation of clearly established law, a defendant pleading qualified
immunity is entitled to dismissal before the commencement of discovery.” Mitchell
v. Forsyth, 472 U.S. 511, 526 (1985).


      An appropriate Order and Judgment will be entered.


      ENTERED: This 3rd day of February, 2020.



                                         /s/   Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE




                                          -10-
